DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by published US Patent Application 2004/0019288 to Kinast (hereinafter "Kinast").
Regarding claim 1, Kinast discloses an electrode device (Figs. 3-10). The electrode has a first electrical connection (15R) and a second electrical connection (15L) that is electrically insulated from the first connection (see Figs. 4, 5A, and 5B). A skin contact (generally, the device 10 and particularly flaps 12) comprises a first contact region (e.g., contact 11 at the top of Fig. 4) coupled to the first electrical connection (15R via path 16R) and a second contact region (the contact 11 at the bottom of Fig. 4) coupled to the second electrical connection (15L via path 
Further regarding claim 2, the first electrical connection (15R) and the second electrical connection (15L) are both arranged on the skin contact (the entire device 10 contacts the skin, contains the skin contact regions 11 as well as the electrical connections 15R and 15L, and provides electrical contact to the skin via regions 11; see Fig. 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinast. 

Regarding claims 4 and 5, Kinast discloses or suggests the recited features as discussed above with respect to claim 3.  Kinast further teaches the first and second electrical connections (15R and 15L) being arranged on the support element (10; Fig. 4). The first electrical connection (15R) is coupled to the first contact region (the top contact 11; Fig. 4) by a first flexible and electrically conductive link (16R). The second electrical connection (15L) is coupled to the second contact region (the bottom contact 11; Fig. 4) by a second flexible and electrically conductive link (16L). Specifically regarding claim 5, the first and second flexible conductive links are a wire or cable (para. [0056]). 
.  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kinast in view of published US Patent Application 2011/0004090 to Keightley, et al. (hereinafter "Keightley"). Kinast discloses or suggests the recited features as discussed above with respect to claims 1, 4, . 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kinast in view of published US Patent Application 2014/0378802 to Livneh, et al. (hereinafter "Livneh"). Kinast discloses or suggests the recited features as discussed above with respect to claims 1 and 10. Kinast also discloses a signal processor (30) with a plurality of signal inputs (for each electrode contact 11; again there appears to be no structural distinction between measurement connections and auxiliary connections), where the signal processor evaluates signals received via the connections (particularly for ECG; see para. [0058], see also para. [0049], [0084]). Kinast fails to further disclose a controllable switching device configured to selectively couple the .
Response to Arguments
12/01/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the Kinast reference fails to teach the newly amended limitation “the second contact region being adjacent to and electrically insulated from the first contact region and being electrically coupled to the second electrical connection, wherein the skin contact is arranged between the skin and the first electrical connection and the second electrical connection when the electrode is in a state placed on the skin,” Examiner respectfully disagrees. Kinast clearly shows in Figures 3-4 that the first contact region (e.g., contact 11 at the top of Fig. 4) and the second contact region (the contract 11 at the bottom of Fig. 4) are next to (adjacent to) each other. Furthermore, in the vertical direction of Figure 4, the skin contact is located within in the system between the skin and the first electrical connection and the second electrical connection when the electrode is in a state placed on the skin. 
Therefore, Examiner maintains that the present rejections using Kinast remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794